DETAILED ACTION
	This is a final office action on the merits in response to communications on 8/7/2022.  Claims 3, 6-7, 9, 11 are cancelled.  Claims 1-2, 4-5, 8, 10, 12-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, see starting page 7 of REMARKS, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sound analyzer, classifier in in claim 1, guidance system in claim 15, sound analyzer in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the frequency".  It is not known what frequency this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the sensing module".  It is not known what sensing module this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims, including claims 18-20, of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and Wang et al. (Maosen Wang, Andreas Zell, Sequential sensing with Biosonar for natural landmark classification, 2005, IEEE, pages 137-141) and KUC (Roman Kuc, Biomimetic sonar recognizes objects using binaural information, 1997,  The Journal of the Acoustical Society of America 102, pages 689-695).
Regarding claim 1, Hanley teaches:
an autonomous mobile platform (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically; discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects, discuss one or more robot arms 1);
a sensor module being an acoustic sensor module mapping an object/at least one plant in the growing site;  acoustic sensor module mounted onto the autonomous mobile platform (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects; claim 2 discuss ultrasonic sensors) and comprising;
	a sound analyzer operable to map a location in the growing site of the object/at least one plant responsive to the acoustic sensor module’s working (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects); 

	Hanley does not explicitly teach:
the acoustic sensor module comprising: 
a speaker operable to transmit a directional acoustic signal at the object; and 
a microphone operable to register a reflection of the acoustic signal from the object;
	the sound analyzer operable to time-index the registered reflection;
	However, MATSUBARA teaches:
the acoustic sensor module comprising: 
a speaker operable to transmit a directional acoustic signal at the object; and 
a microphone operable to register a reflection of the acoustic signal from the object;
	the sound analyzer operable to time-index the registered reflection; 
	(figs. 4-5, [0066]-[0071] discuss front ultrasonic sensor 14F emits ultrasonic wave to a front side from an ultrasonic speaker 127, the ultrasonic wave is converted into an electric signal by the ultrasonic microphone 129, discuss the distance to an obstacle can be estimated based on how much time is taken to detect reflection after the emission, discuss distance can be estimated based on how much time is taken to detect reflection, and time difference measurement unit 133) to estimate distance ([0066]-[0071]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the acoustic sensor module comprising a speaker operable to transmit a directional acoustic signal at the object; and a microphone operable to register a reflection of the acoustic signal from the object; and the sound analyzer operable to time-index the registered reflection as taught by MATSUBARA to estimate distance.

	Further, Hanley does not explicitly teach:
directional acoustic signal includes chirped directional acoustic signal;
sound analyzer comprising a classifier;
sound analyzer operable to:
	use the classifier to classify the time indexed reflection to determine if the object is a plant or non-plant;
However, Wang et al. teaches:
directional acoustic signal includes chirped directional acoustic signal;
sound analyzer comprising a classifier;
sound analyzer operable to:
	use the classifier to classify the time indexed reflection to determine if the object is a plant or non-plant;
(at least pages 137-141 abstract, II. PROBLEM to V. CONCLUSION AND FUTURE WORK discuss biosonar robot sending out chirp sonar signals, receive echo A(t), and classify as tree/ficus/bamboos/schefflera) to achieve ability to classify natural landmarks (pages 137-141);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with directional acoustic signal includes chirped directional acoustic signal; sound analyzer comprising a classifier; sound analyzer operable to:  use the classifier to classify the time indexed reflection to determine if the object is a plant or non-plant; as taught by Wang et al. to achieve ability to classify natural landmarks.
In addition and in the alternative, KUC also teaches:
sound analyzer operable to:
	use the classifier to classify the time indexed reflection to determine if the object is a plant or non-plant;
(at least pages 689-695 discuss robot sending out sonar and detecting echos, classifying echo waveform/amplitude as function/graph of sample sequence/time, and recognizing coin, discuss “The waveform has a short duration” indicating waveform as time goes by) to recognize objects (pages 689-695);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with sound analyzer operable to: use the classifier to classify the time indexed reflection to determine if the object is a plant or non-plant; as taught by KUC to recognize objects.

	Regarding claim 4, Hanley teaches:
	wherein the autonomous mobile platform is a ground vehicle (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically);

	Regarding claim 8, Hanley teaches:
	as applied to claim 1, wherein the object is a plant (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects), 
	Hanley does not explicitly teach:
	the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant;
However, Wang et al. teaches:
	the object is a plant , and  the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant (at least pages 137-141 abstract, II. PROBLEM to V. CONCLUSION AND FUTURE WORK discuss biosonar robot sending out chirp sonar signals, receive echo A(t), and classify as tree/ficus/bamboos/schefflera) to achieve ability to classify natural landmarks (pages 137-141);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with the object is a plant , and the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant as taught by Wang et al. to achieve ability to classify natural landmarks.

	Regarding claim 15, Hanley teaches:
	a guidance system operable to control the autonomous mobile platform responsive to the location in the growing site of the at least one plant (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically; discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects, discuss one or more robot arms 1;  discuss based on the 3 dimensional map of the plant or agriculture work piece that is produced the computer system makes a decision to where it should move its robot arm);

Claims 2, 8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and Wang et al. (Maosen Wang, Andreas Zell, Sequential sensing with Biosonar for natural landmark classification, 2005, IEEE, pages 137-141) and KUC (Roman Kuc, Biomimetic sonar recognizes objects using binaural information, 1997,  The Journal of the Acoustical Society of America 102, pages 689-695) as applied to claim 1 above, and further in view of WALKER et al. (US 2011/0022231).
Regarding claim 2, Hanley teaches:
as applied to claim 1, a sensor module being an acoustic sensor module (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects; claim 2 discuss ultrasonic sensors);
an articulated robotic arm comprising a first end and a second end, and the second end physically connected to the autonomous mobile platform (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically; discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects, discuss one or more robot arms 1);

Hanley does not explicitly teach:
the first end physically connected to the sensor module;
However, WALKER et al. teaches:
the first end physically connected to the sensor module (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors) to “rapidly probing or scanning that grid or box as its target area” and “for terminal guidance” ([0008]-[0053]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with the first end physically connected to the sensor as taught by WALKER et al. to rapidly probing or scanning that grid or box as its target area and for terminal guidance.

	Regarding claim 8, Hanley teaches:
	as applied to claim 1, wherein the object is a plant (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects), 
	Hanley does not explicitly teach:
	the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant;
However, Wang et al. teaches:
	the object is a plant , and  the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant (at least pages 137-141 abstract, II. PROBLEM to V. CONCLUSION AND FUTURE WORK discuss biosonar robot sending out chirp sonar signals, receive echo A(t), and classify as tree/ficus/bamboos/schefflera) to achieve ability to classify natural landmarks (pages 137-141);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with the object is a plant , and the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant as taught by Wang et al. to achieve ability to classify natural landmarks.

In addition and in the alternative, WALKER et al. teaches:
wherein the object is a plant , and  the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors;  [0008] discuss “determine whether fruit is present. This may be accomplished with one or more sensors, including, without limitation… sensors (such as thermal imaging sensors, and/or ultrasound imaging sensors)”) to “rapidly probing or scanning that grid or box as its target area” and “for terminal guidance” ([0008]-[0053]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with the object is a plant , and  the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant as taught by WALKER et al. to rapidly probing or scanning that grid or box as its target area and for terminal guidance.

	Regarding claim 16, Hanley teaches:
	a controller operable to control the robotic arm responsive to the location in the growing site of the at least one plant (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically; discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects, discuss one or more robot arms 1;  discuss based on the 3 dimensional map of the plant or agriculture work piece that is produced the computer system makes a decision to where it should move its robot arm);

Regarding claim 17, Hanley teaches:
as applied to claim 1, a sensor module being an acoustic sensor module (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects; claim 2 discuss ultrasonic sensors);
Hanley does not explicitly teach:
wherein the sensing module is connected to the robotic arm, such that the controller is operable to control the robotic arm to move the sensor module;
However, WALKER et al. teaches:
wherein the sensing module is connected to the robotic arm, such that the controller is operable to control the robotic arm to move the sensor module (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors;  at least claim 1 discuss electronic controller) to “rapidly probing or scanning that grid or box as its target area” and “for terminal guidance” ([0008]-[0053]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with wherein the sensing module is connected to the robotic arm, such that the controller is operable to control the robotic arm to move the sensor module as taught by WALKER et al. to rapidly probing or scanning that grid or box as its target area and for terminal guidance.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and Wang et al. (Maosen Wang, Andreas Zell, Sequential sensing with Biosonar for natural landmark classification, 2005, IEEE, pages 137-141) and KUC (Roman Kuc, Biomimetic sonar recognizes objects using binaural information, 1997,  The Journal of the Acoustical Society of America 102, pages 689-695) as applied to claim 1 above, and further in view of Goossen et al. (US 2010/0193626).
	Regarding claim 5, Hanley does not explicitly teach:
	wherein the autonomous mobile platform is an aerial vehicle;
However, Goossen et al. teaches:
wherein the autonomous mobile platform is an aerial vehicle (figs. 1-4, 6, [0006]-[0050] discuss UAV 15) for obstacle avoidance ([0006]-[0050])
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the autonomous mobile platform is an aerial vehicle as taught by Goossen et al. for obstacle avoidance.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and Wang et al. (Maosen Wang, Andreas Zell, Sequential sensing with Biosonar for natural landmark classification, 2005, IEEE, pages 137-141) and KUC (Roman Kuc, Biomimetic sonar recognizes objects using binaural information, 1997,  The Journal of the Acoustical Society of America 102, pages 689-695) as applied to claim 1 above, and further in view of Harper (Neil Harper, Phillip McKerrow, Recognising plants with ultrasonic sensing for mobile robot navigation, 2001, Robotics and Autonomous Systems 34 (2001),  pages 71–82  (Year: 2001) 
	Regarding claim 8, Hanley teaches:
	as applied to claim 1, wherein the object is a plant (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects), 
	Hanley does not explicitly teach:
	the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant;
However, Wang et al. teaches:
	the object is a plant, and the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant (at least pages 137-141 abstract, II. PROBLEM to V. CONCLUSION AND FUTURE WORK discuss biosonar robot sending out chirp sonar signals, receive echo A(t), and classify as tree/ficus/bamboos/schefflera) to achieve ability to classify natural landmarks (pages 137-141);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with the object is a plant, and the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant as taught by Wang et al. to achieve ability to classify natural landmarks.

	In addition and in the alternative, Harper teaches:
	wherein the object is a plant, and the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant (pages 73-78 discuss plant identifying and characterization base on acoustics and echo, including the area of leaves, number of leaves) to recognize plants (pages 71–82)
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the object is a plant, and the classifier is operable to determine a characteristic of the plant from one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant; and the level of pest infestation on the plant as taught by Harper to recognize plants.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and Wang et al. (Maosen Wang, Andreas Zell, Sequential sensing with Biosonar for natural landmark classification, 2005, IEEE, pages 137-141) and KUC (Roman Kuc, Biomimetic sonar recognizes objects using binaural information, 1997,  The Journal of the Acoustical Society of America 102, pages 689-695) as applied to claim 1 above, and further in view of ITOH et al. (US 20150309169).
	Regarding claim 10, Hanley does not explicitly teach:
	wherein the frequency changes linearly over time;
	However, ITOH et al. teaches:
	wherein the frequency changes linearly over time (at least fig. 5 [0043]-[0053] discuss a transmitting wave TW) for “detection of the target” ([0043]-[0053] ) ;
	It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the frequency changes linearly over time as taught by ITOH et al. for detection of the target.

Claims 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and Wang et al. (Maosen Wang, Andreas Zell, Sequential sensing with Biosonar for natural landmark classification, 2005, IEEE, pages 137-141) and KUC (Roman Kuc, Biomimetic sonar recognizes objects using binaural information, 1997,  The Journal of the Acoustical Society of America 102, pages 689-695) as applied to claim 1 above, and further in view of Koselka et al. (US 2006/0213167).
	Regarding claim 12, Hanley in view of MATSUBARA and Wang et al. and KUC teaches:
	As applied to claim 1, the speaker is operable to transmit an acoustic signal;
Hanley does not explicitly teach:
the acoustic signal is an acoustic communication signal comprising an operational instruction for reception by another, second, agricultural robot in the growing site.
However, Koselka et al. teaches:
the acoustic signal is an acoustic communication signal comprising an operational instruction for reception by another, second, agricultural robot in the growing site (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with the acoustic signal is an acoustic communication signal comprising an operational instruction for reception by another, second, agricultural robot in the growing site as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 13, Hanley does not explicitly teach:
wherein the acoustic communication signal comprises information regarding the growing site gathered by the agricultural robot.
However, Koselka et al. teaches:
wherein the acoustic communication signal comprises information regarding the growing site gathered by the agricultural robot (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the acoustic communication signal comprises information regarding the growing site gathered by the agricultural robot as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 14, Hanley  does not explicitly teach:
wherein the acoustic communication signal comprises a location of a third agricultural robot in the growing site.
However, Koselka et al. teaches:
wherein the acoustic communication signal comprises a location of a third agricultural robot in the growing site (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the acoustic communication signal comprises a location of a third agricultural robot in the growing site as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 18, Hanley in view of MATSUBARA and Wang et al. and KUC teaches:
	Agricultural robot in accordance with claim 1,
Hanley does not explicitly teach:
system comprising a plurality of agricultural robots, the plurality of agricultural robots comprising at least a first agricultural robot and a second agricultural robot, wherein a sound analyzer comprised in the first agricultural robot is operable to control the first agricultural robot responsive to an acoustic communication signal received from the second agricultural robot, wherein the acoustic communication signal comprises information regarding locations of objects in a portion of the growing site gathered by the second agricultural robot.
However, Koselka et al. teaches:
system comprising a plurality of agricultural robots, the plurality of agricultural robots comprising at least a first agricultural robot and a second agricultural robot, wherein a sound analyzer comprised in the first agricultural robot is operable to control the first agricultural robot responsive to an acoustic communication signal received from the second agricultural robot, wherein the acoustic communication signal comprises information regarding locations of objects in a portion of the growing site gathered by the second agricultural robot (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley with system comprising a plurality of agricultural robots, the plurality of agricultural robots comprising at least a first agricultural robot and a second agricultural robot, wherein a sound analyzer comprised in the first agricultural robot is operable to control the first agricultural robot responsive to an acoustic communication signal received from the second agricultural robot, wherein the acoustic communication signal comprises information regarding locations of objects in a portion of the growing site gathered by the second agricultural robot as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 19, Hanley does not explicitly teach:
	wherein the first agricultural robot has not previously gathered information in the portion of the growing site;
However, Koselka et al. teaches:
wherein the first agricultural robot has not previously gathered information in the portion of the growing site (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant;		at least in the scenario of first use, the harvester robot has not previously gathered information in the portion of the growing site) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the first agricultural robot has not previously gathered information in the portion of the growing site as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 20, Hanley does not explicitly teach:
	wherein the first agricultural robot has previously gathered information in the portion of the growing site, and the sound analyzer of the first agricultural robot is operable to combine the respective information regarding the portion of the growing site gathered by the first and second agricultural robots to generate more accurate information regarding object location in the portion of the growing site;
However, Koselka et al. teaches:
wherein the first agricultural robot has previously gathered information in the portion of the growing site, and the sound analyzer of the first agricultural robot is operable to combine the respective information regarding the portion of the growing site gathered by the first and second agricultural robots to generate more accurate information regarding object location in the portion of the growing site (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant;		discuss once the harvester robot got the plan, the harvester robot will implement that plan from one plant/tree to the next plant/tree, and the scout continue to transmit action plan for each plant/tree to the task 

specific/harvester robot, and end the process when the entire field is harvest/operated on) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Hanley wherein the first agricultural robot has previously gathered information in the portion of the growing site, and the sound analyzer of the first agricultural robot is operable to combine the respective information regarding the portion of the growing site gathered by the first and second agricultural robots to generate more accurate information regarding object location in the portion of the growing site as taught by Koselka et al. to communicate and coordinate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664